


Exhibit 10.40

 

 

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

April 30, 2004

 

Among

 

GENWORTH FINANCIAL, INC.

 

as Borrower,

 

the Lenders Party Hereto

 

and

 

JPMorgan Chase Bank and Bank of America, N.A.,

 

as Co-Administrative Agents

 

$1,000,000,000 REVOLVING CREDIT FACILITY

 

 

J.P. Morgan Securities Inc. and Banc of America Securities LLC,

 

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

SECTION 1.01.   Defined Terms

 

SECTION 1.02.   Classification of Loans and Borrowings.

 

SECTION 1.03.   Terms Generally.

 

SECTION 1.04.   Accounting Terms; GAAP.

 

 

 

ARTICLE II The Credits

 

SECTION 2.01.   Commitments.

 

SECTION 2.02.   Loans and Borrowings.

 

SECTION 2.03.   Requests for Borrowings.

 

SECTION 2.04.   Letters of Credit

 

SECTION 2.05.   Funding of Borrowings.

 

SECTION 2.06.   Interest Elections.

 

SECTION 2.07.   Termination and Reduction of Commitments.

 

SECTION 2.08.   Repayment of Loans; Evidence of Debt.

 

SECTION 2.09.   Prepayment of Loans.

 

SECTION 2.10.   Fees.

 

SECTION 2.11.   Interest.

 

SECTION 2.12.   Alternate Rate of Interest.

 

SECTION 2.13.   Increased Costs.

 

SECTION 2.14.   Taxes.

 

SECTION 2.15.   Payments Generally.

 

SECTION 2.16.   Mitigation Obligations; Replacement of Lenders.

 

SECTION 2.17.   Break Funding Payments.

 

SECTION 2.18.   Illegality.

 

 

 

ARTICLE III Representations of the Borrower

 

 

 

ARTICLE IV Conditions

 

SECTION 4.01.   Effective Date.

 

SECTION 4.02.   Each Credit Event.

 

 

 

ARTICLE V Affirmative Covenants

 

SECTION 5.01.   Financial Statements and Other Information.

 

SECTION 5.02.   Use of Proceeds.

 

SECTION 5.03.   Books and Records; Inspection Rights.

 

SECTION 5.04.   Notices of Defaults.

 

SECTION 5.05.   Existence; Conduct of Business.

 

SECTION 5.06.   Compliance with Laws.

 

 

 

ARTICLE VI Negative Covenants

 

SECTION 6.01.   Financial Condition Covenant.

 

SECTION 6.02.   Liens.

 

SECTION 6.03.   Fundamental Changes.

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.04.   Transactions with Affiliates.

 

 

 

ARTICLE VII Events of Default

 

 

 

ARTICLE VIII The Agents

 

 

 

ARTICLE IX Miscellaneous

 

SECTION 9.01.   Notices.

 

SECTION 9.02.   Waivers; Amendments.

 

SECTION 9.03.   Expenses; Indemnity.

 

SECTION 9.04.   Successors and Assigns.

 

SECTION 9.05.   Counterparts; Integration; Effectiveness.

 

SECTION 9.06.   Governing Law; Jurisdiction.

 

SECTION 9.07.   Right of Setoff.

 

SECTION 9.08.   Headings.

 

SECTION 9.09.   Confidentiality.

 

SECTION 9.10.   Severability.

 

SECTION 9.11.   WAIVER OF JURY TRIAL.

 

SECTION 9.12.   USA Patriot Act.

 

 

SCHEDULES:

 

Schedule 2.01 – Commitments

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Acceptance

 

Exhibit B – Form of Opinion of Borrower’s In-House Counsel

 

Exhibit C – Form of Revolving Note

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of April 30, 2004, among GENWORTH
FINANCIAL, INC. (“Genworth”), a Delaware corporation, as borrower (the
“Borrower”), the several banks and other financial institutions from time to
time parties hereto (the “Lenders”), JPMORGAN CHASE BANK (“JPMorgan Chase Bank”)
and BANK OF AMERICA, N.A. (“Bank of America”), as co-administrative agents (in
such capacity, the “Co-Administrative Agents”) and JPMORGAN CHASE BANK, as
paying agent (in such capacity, the “Paying Agent”).

 

The parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS


 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Paying Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Co-Administrative Agents and the Paying Agent.

 

“Applicable Facility Fee Percentage” means, for any day with respect to any
Commitment and subject to the provisions of the definition of “Applicable
Margin” following the table therein, the rate per annum set forth below under
the caption “Facility Fee Rate Spread” corresponding to the Level in effect from
time to time, as set forth in the following table:

 

Level

 

Index Debt Ratings
(Moody’s or S&P)

 

Facility Fee
Rate Spread

I

 

>A+ or A1

 

0.08%

II

 

A or A2

 

0.09%

III

 

A-or A3

 

0.10%

IV

 

BBB+ or Baa1

 

0.125%

V

 

<BBB or Baa2

 

0.15%

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, the
applicable rate per annum set forth in the table below, under the caption 
“Applicable Margin”, corresponding to the Level in effect from time to time, as
set forth in the following table:

 

Level

 

Index Debt
Ratings  (Moody’s or S&P)

 

Applicable Margin

I

 

>A+ or A1

 

0.17%

II

 

A or A2

 

0.21%

III

 

A-or A3

 

0.275%

IV

 

BBB+ or Baa1

 

0.375%

V

 

<BBB or Baa2

 

0.60%

 

--------------------------------------------------------------------------------


 

For purposes of the foregoing and the definitions of “Applicable Facility Fee
Percentage” and “Applicable Utilization Fee Percentage”, (i) if the ratings
established or deemed to have been established by Moody’s Investors Services,
Inc. (“Moody’s”) or Standard & Poor’s Rating Group (“S&P”) for such debt shall
fall within different Levels, the Applicable Margin, Applicable Fee Percentage
or Applicable Utilization Fee Percentage, as the case may be, shall be based on
the higher of the two ratings (i.e., the higher Level) unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Margin, Applicable Fee Percentage or Applicable Utilization Fee Percentage, as
the case may be, shall be determined by reference to the Level next below the
higher of the two Levels (it being understood that Level I is the highest Level
and Level V is the lowest Level); and (ii) if the ratings established or deemed
to have been established by Moody’s and S&P for such debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency.  Each change in the Applicable Margin, Applicable
Fee Percentage or Applicable Utilization Fee Percentage, as the case may be,
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Paying Agent shall negotiate in good faith to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin, Applicable Fee Percentage or Applicable Utilization Fee
Percentage, as the case may be shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Utilization Fee Percentage” means, for any day with respect to any
Loan and subject to the provisions of the definition of “Applicable Margin”
following the table therein, the rate per annum set forth below under the
caption “Utilization Fee Rate Spread” corresponding to the Level in effect from
time to time, as set forth in the following table:

 

Level

 

Index Debt Ratings
(Moody’s or S&P)

 

Utilization Fee
Rate Spread

I

 

>A+ or A1

 

0.05%

II

 

A or A2

 

0.10%

III

 

A-or A3

 

0.125%

IV

 

BBB+ or Baa1

 

0.125%

V

 

<BBB or Baa2

 

0.125%

 

“Asset Securitization” means a public or private transfer of installment
receivables, credit card receivables, lease receivables, mortgage loan
receivables, policyholder loan receivables, premiums, debt obligations or any
other type of secured or unsecured financial assets or rights to future payments
of any kind, or interests therein, which transfer is recorded as a sale
according to GAAP as of the date of such transfer.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Paying Agent, in the form of Exhibit A or
any other form approved by the Paying Agent.

 

2

--------------------------------------------------------------------------------


 

“Availability Period” means, with respect to the making of Loans, the period
from and including the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the relevant Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” has the meaning given to it in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude (when
used in connection with a Eurodollar Loan), any day on which banks are not open
for dealings in Dollar deposits in the London and New York interbank markets.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) (other than
General Electric Company and its subsidiaries) of shares representing more than
50% of the issued and outstanding shares of common stock of the Borrower; or (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower or by General Electric Company and its subsidiaries
nor (ii) appointed by directors so nominated.

 

“Co-Administrative Agents” has the meaning given to it in the preamble hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable.

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section

 

3

--------------------------------------------------------------------------------


 

2.13, 2.14, 2.17 or 9.03 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) (such loss being the “Consolidated Net Loss”) of the Borrower and its
consolidated Subsidiaries for such period, determined in accordance with GAAP.

 

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholder’s interest at such date,
excluding accumulated non-owner changes in stockholder’s interest.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans and its LC Exposure at such time.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate (rounded upwards, if necessary, to the next 1/1000 of
1%) appearing on page 3750 of the Telerate Service (or on any successor or
substitute page of the Telerate Service, or any successor to or substitute for
the Telerate Service, providing rate quotations comparable to those currently
provided on such page of the Telerate Service, as determined by the Paying Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
and (c) in the case of any Lender, any withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or is attributable to such Lender’s failure or inability to comply
with Section 2.14(e), except to the extent that such Lender’s

 

4

--------------------------------------------------------------------------------


 

assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).

 

“Facility Fee” has the meaning given to it in Section 2.10(a) hereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Paying Agent from three Federal funds brokers of recognized
standing selected by it.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Genworth” has the meaning given to it in the preamble hereto.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others (it being understood and agreed, for the
avoidance of doubt, that (i) annuities, guaranteed investment contracts, funding
agreements and similar instruments and agreements and (ii) insurance products
created or entered into in the normal course of business shall not constitute
“Indebtedness”).

 

“Indemnified Taxes” means Taxes (other than Excluded Taxes) that are required by
applicable law to be withheld or deducted from a payment by, or on account of an
obligation of, the Borrower hereunder.

 

“Indemnitee” has the meaning given to it in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any Prime Loan, the last day
of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the

 

5

--------------------------------------------------------------------------------


 

calendar month that is one, two, three or six months (or, to the extent
available, nine or twelve months) thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Lender” means JPMorgan Chase Bank or any Affiliate thereof, in its
capacity as issuer of any Letter of Credit, which is wholly owned, directly or
indirectly, by JPMorgan Chase & Co.  At the request of the Borrower, the Issuing
Lender shall be JPMorgan Chase Bank or an Affiliate with then current credit
ratings at least equivalent to those of JPMorgan Chase Bank.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance; provided, that unless the context otherwise requires, each
reference herein to the Lenders shall be deemed to include any Conduit Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

 

“Loan” has the meaning assigned to it in Section 2.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Agents or the Lenders hereunder.

 

“Material Indebtedness” means any Indebtedness of the Borrower or any Material
Subsidiary in a principal amount of $100,000,000 or more outstanding under any
single agreement or instrument (other than Indebtedness under this Agreement).

 

“Material Operating Segment” means the following three operating segments of the
Borrower and its Subsidiaries:  (i) Protection, (ii) Retirement Income and
Investments and (iii) Mortgage Insurance; provided, however, that if the pro
forma segment net income of any of the preceding operating segments shall, for
any fiscal year of the Borrower, represent less than 10% of the Consolidated Net

 

6

--------------------------------------------------------------------------------


 

Income of the Borrower and its Subsidiaries for such fiscal year, such operating
segment shall no longer constitute a “Material Operating Segment” hereunder.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that
(i) has assets at such time comprising 10% or more of the consolidated assets of
the Borrower and its Subsidiaries, (ii) had net income in the then most recently
ended fiscal year of the Borrower comprising 10% or more of the consolidated
revenue of the Borrower and its Subsidiaries for such fiscal year or (iii) for
purposes of clauses (f), (g), (h) and (i) of Article VII only, has Indebtedness
in a principal amount of $100,000,000 or more outstanding under any single
agreement or instrument.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Paying Agent” has the meaning given to it in the preamble hereto.

 

“PDF”, when used in reference to notices via email attachment, means portable
document format or a similar electronic file format.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Registration Statement” means the Borrower’s Registration Statement on Form S-1
(Registration Number 333-112009) filed with the Securities and Exchange
Commission on January 20, 2004, as amended through the date hereof.

 

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

7

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services or any successor.

 

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Material Subsidiary shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease from the buyer or transferee property that it intends
to use for substantially the same purpose or purposes as the property sold or
transferred.

 

“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable insurance regulatory authority or the National Association of
Insurance Commissioners and any successor thereto.

 

“Statutory Statement” means a statement of the condition and affairs of a
Material Subsidiary that is an insurance company, prepared in accordance with
SAP, and filed with the applicable insurance regulatory authority.

 

“subsidiary” means, with respect to any Person, any corporation or other entity
of which the securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other person performing
similar functions are at the time directly or indirectly owned by such Person.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Prime Rate.

 

“Utilization Fee” has the meaning given to it in Section 2.10(d) hereof.

 

SECTION 1.02.  Classification of Loans and Borrowings.    For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., “Eurodollar
Loans”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03.  Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(b) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (c) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

 

8

--------------------------------------------------------------------------------


 

SECTION 1.04.  Accounting Terms; GAAP.    Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Co-Administrative Agents that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Co-Administrative Agents notify the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 


THE CREDITS


 

SECTION 2.01.  Commitments.    Subject to the terms and conditions set forth
herein, each Lender agrees to make loans (each, a “Loan”) in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment. Within the foregoing limit and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Loans, except that no borrowing or reborrowing may occur after the Availability
Period. The Loans shall in each case be Prime Loans or Eurodollar Loans, as the
Borrower shall request.

 

SECTION 2.02.  Loans and Borrowings. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. Subject to Section 2.12, each Borrowing shall be
comprised entirely of Prime Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.


 


(B)           THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY
IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED
THAT, OTHER THAN ANY COMMITMENT MADE BY A LENDER THROUGH A CONDUIT LENDER AS
DESCRIBED IN THE DEFINITION THEREOF, WHICH COMMITMENT SHALL BE THE JOINT
OBLIGATION OF SUCH CONDUIT LENDER AND ITS DESIGNATING LENDER, THE COMMITMENTS OF
THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 


(C)           EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $5,000,000 AND NOT LESS THAN $25,000,000.  AT THE TIME THAT EACH
PRIME BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000; PROVIDED THAT
A PRIME BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE
UNUSED BALANCE OF THE TOTAL COMMITMENTS.  BORROWINGS OF MORE THAN ONE TYPE MAY
BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE
MORE THAN A TOTAL OF TWELVE EURODOLLAR BORROWINGS OUTSTANDING.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE MATURITY DATE.

 

9

--------------------------------------------------------------------------------


 

SECTION 2.03.  Requests for Borrowings.    To request a Borrowing, the Borrower
shall notify the Paying Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Prime Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
with PDF attachment to the Paying Agent of a written Borrowing Request in a form
approved by the Paying Agent and signed by the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information:

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE A PRIME BORROWING OR A EURODOLLAR
BORROWING;

 

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”; AND

 

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Paying Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Letters of Credit

 


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF CREDIT FOR ITS OWN ACCOUNT,
IN A FORM REASONABLY ACCEPTABLE TO THE PAYING AGENT AND THE ISSUING LENDER, AT
ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH,
THE ISSUING LENDER RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.


 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING LENDER) TO THE
ISSUING LENDER (NO LESS THAN FIVE BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED,
RENEWED OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, THE
DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY THE ISSUING LENDER, THE BORROWER ALSO SHALL SUBMIT A LETTER OF
CREDIT APPLICATION ON THE ISSUING LENDER’S STANDARD FORM IN CONNECTION WITH ANY
REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED,
RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF EACH LETTER OF CREDIT THE

 

10

--------------------------------------------------------------------------------


 

Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $300,000,000 and (ii) the sum of the total Credit Exposures shall not
exceed the total Commitments.


 


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 

(d)           Participations.    By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Paying Agent,
for the account of the Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Lender and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.    If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Paying Agent an amount equal to such LC
Disbursement not later than 4:00 p.m., New York City time, on the Business Day
immediately following the day that the Issuing Lender gives notice to the
Borrower of such LC Disbursement; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.06 that such payment be financed with a Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be due on the date of, and be discharged and replaced by, the
Borrowing.  If the Borrower fails to make such payment when due, the Paying
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Paying Agent its Applicable Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.05 with respect
to Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Paying Agent shall promptly pay
to the Issuing Lender the amounts so received by it from the Lenders.  Promptly
following receipt by the Paying Agent of any payment from the Borrower pursuant
to this paragraph, the Paying Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Lenders and the Issuing
Lender as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Lender for any LC Disbursement (other
than the funding of Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)            Obligations Absolute.    The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

11

--------------------------------------------------------------------------------


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR
THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN;

 

(II)           ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL
OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT OR THIS AGREEMENT;

 

(III)          THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
THE BORROWER, ANY OTHER PARTY GUARANTEEING, OR OTHERWISE OBLIGATED WITH, THE
BORROWER, ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF OR ANY OTHER PERSON MAY AT
ANY TIME HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER OF CREDIT, THE ISSUING
LENDER, THE PAYING AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED OR UNRELATED AGREEMENT OR
TRANSACTION;

 

(IV)          ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(V)           PAYMENT BY THE ISSUING LENDER UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT; AND

 

(VI)          ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF THE
ISSUING LENDER, THE LENDERS, THE PAYING AGENT OR ANY OTHER PERSON OR ANY OTHER
EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF THE BORROWER’S OBLIGATIONS HEREUNDER.

 

Neither the Paying Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, including any of the circumstances
specified in clauses (i) through (vi) above, as well as any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise the agreed standard of care (as set forth below) in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that the Issuing Lender shall
have exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of the Issuing Lender.  Without limiting the
generality of the foregoing, it is understood that the Issuing Lender may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that the Issuing
Lender shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.    The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
notify the Paying Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice

 

12

--------------------------------------------------------------------------------


 

shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

 

(h)           Interim Interest.    If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Prime Loans.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Lender.    The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the replaced
Issuing Lender and the successor Issuing Lender, with the consent of the Paying
Agent (such consent not to be unreasonably withheld or delayed).  The Paying
Agent shall notify the Lenders of any such replacement of the Issuing Lender. 
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of the Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Lender” shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require.  After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(j)            Cash Collateralization.    If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Paying Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Lenders with LC Exposure representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Paying Agent, in
the name of the Paying Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII.  Such deposit shall be held by the Paying Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement and shall be invested by or on behalf of the Paying Agent
in a “money market fund” (or the private equivalent thereof), or in investments
permitted to be held by a “money market fund”, as such term is used in Rule 2a-7
of the Securities and Exchange Commission under the Investment Company Act of
1940, as amended.  The Paying Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Paying Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Paying Agent to reimburse the Issuing Lender for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the

 

13

--------------------------------------------------------------------------------


 

extent not applied as aforesaid) shall be returned to the Borrower within one
Business Day after all Events of Default have been cured or waived.

 

SECTION 2.05.  Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Paying Agent most recently
designated by it for such purpose by notice to the Lenders. The Paying Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Paying Agent and designated by the Borrower in the applicable Borrowing Request.


 


(B)           UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED TIME OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE PAYING AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE PAYING
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT. IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE PAYING AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER
SEVERALLY AGREE TO PAY TO THE PAYING AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE PAYING AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE FEDERAL
FUNDS EFFECTIVE RATE OR (II) IN THE CASE OF THE BORROWER, A RATE OF INTEREST OF
UP TO OR EQUAL TO THE RATE APPLICABLE TO PRIME LOANS, AS THE PAYING AGENT SHALL
DETERMINE IN CONSULTATION WITH THE BORROWER. IF SUCH LENDER PAYS SUCH AMOUNT TO
THE PAYING AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED
IN SUCH BORROWING.


 

SECTION 2.06.  Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter during or after the Availability Period, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE PAYING AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON
THE EFFECTIVE DATE OF SUCH ELECTION. EACH SUCH TELEPHONIC INTEREST ELECTION
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY,
TELECOPY OR EMAIL WITH PDF ATTACHMENT TO THE PAYING AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE PAYING AGENT AND SIGNED BY THE
BORROWER.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE

 

14

--------------------------------------------------------------------------------


 

allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE A PRIME BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
PAYING AGENT SHALL ADVISE EACH RELEVANT LENDER OF THE DETAILS THEREOF AND OF
SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
A PRIME BORROWING.


 

SECTION 2.07.  Termination and Reduction of Commitments.

 


(A)           UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON
THE MATURITY DATE.


 


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, ANY OF THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE
COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $10,000,000
AND NOT LESS THAN $10,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR
REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE LOANS IN ACCORDANCE WITH SECTION 2.09, THE TOTAL CREDIT EXPOSURES WOULD
EXCEED THE TOTAL COMMITMENTS.


 


(C)           THE BORROWER SHALL NOTIFY THE PAYING AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE ANY OF THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION
AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF. PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE PAYING AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF. EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED
UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES OR THE CLOSING OF A CAPITAL
MARKETS TRANSACTION, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER
(BY NOTICE TO THE PAYING AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF
SUCH CONDITION IS NOT SATISFIED. ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

 


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE PAYING
AGENT FOR THE ACCOUNT OF EACH RELEVANT LENDER THE THEN UNPAID PRINCIPAL AMOUNT
OF EACH LOAN TO THE BORROWER ON THE MATURITY DATE.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER TO THE BORROWER, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER.


 


(C)           THE PAYING AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE PAYING AGENT HEREUNDER FOR THE
ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE PAYING AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
THE LOANS TO IT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)           ANY LENDER MAY REASONABLY REQUEST THAT LOANS MADE BY IT TO THE
BORROWER BE EVIDENCED BY A PROMISSORY NOTE. IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE
ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS
REGISTERED ASSIGNS), SUBSTANTIALLY IN THE FORM OF EXHIBIT C.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 

SECTION 2.09.  Prepayment of Loans.

 


(A)           SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS
SECTION, THE BORROWER MAY AT ITS OPTION, AT ANY TIME, WITHOUT PREMIUM OR PENALTY
OF ANY KIND (OTHER THAN ANY PAYMENTS REQUIRED UNDER SECTION 2.17), PREPAY, IN
WHOLE OR IN PART, ANY BORROWINGS.


 


(B)           THE BORROWER SHALL NOTIFY THE PAYING AGENT BY TELEPHONE (CONFIRMED
BY TELECOPY OR EMAIL WITH PDF ATTACHMENT) OF ANY PREPAYMENT HEREUNDER (I) IN THE
CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW
YORK CITY TIME, ON THE DATE THREE BUSINESS DAYS PRIOR TO THE DATE OF PREPAYMENT
OR (II) IN THE CASE OF PREPAYMENT OF A PRIME BORROWING, NOT LATER THAN 10:00
A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT. EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF
COMMITMENTS AS CONTEMPLATED BY SECTION 2.07, THEN SUCH NOTICE OF PREPAYMENT MAY
BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH
SECTION 2.07. PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
BORROWING, THE PAYING AGENT SHALL ADVISE THE RELEVANT LENDERS OF THE CONTENTS
THEREOF. EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02. EACH PREPAYMENT OF A BORROWING

 

16

--------------------------------------------------------------------------------


 

shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11.


 

SECTION 2.10.  Fees.

 


(A)           THE BORROWER AGREES TO PAY TO THE PAYING AGENT FOR THE RATABLE
ACCOUNT OF EACH LENDER A FACILITY FEE (THE “FACILITY FEE”), WHICH SHALL ACCRUE
FROM (AND INCLUDING) THE EFFECTIVE DATE TO (BUT EXCLUDING) THE MATURITY DATE ON
THE DAILY AMOUNT OF EACH COMMITMENT OF SUCH LENDER (WHETHER USED OR UNUSED) AT
THE RATE PER ANNUM EQUAL TO THE APPLICABLE FACILITY FEE PERCENTAGE; PROVIDED
THAT, IF SUCH LENDER CONTINUES TO HAVE ANY CREDIT EXPOSURE AFTER ITS COMMITMENT
TERMINATES, THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT
OF SUCH LENDER’S CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS
COMMITMENT TERMINATES BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE
ANY CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN ARREARS ON THE
THIRD BUSINESS DAY FOLLOWING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER
OF EACH YEAR AND ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON
OCTOBER 5, 2004; PROVIDED THAT ANY FACILITY FEES ACCRUING AFTER THE DATE ON
WHICH THE RELEVANT COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ALL
FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS (AS
THE CASE MAY BE) AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)           THE BORROWER AGREES TO PAY (I) TO THE PAYING AGENT FOR THE RATABLE
ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE MARGIN APPLICABLE TO INTEREST ON EURODOLLAR LOANS ON THE AVERAGE
DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING LENDER A FRONTING FEE, WHICH SHALL
ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE
ON WHICH THERE CEASES TO BE ANY LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS), AS WELL AS THE ISSUING LENDER’S
STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, NEGOTIATION, PAYMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES SHALL BE PAYABLE ON THE THIRD
BUSINESS DAY FOLLOWING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR AND ON THE DATE THAT THE COMMITMENTS TERMINATE, COMMENCING OCTOBER 5,
2004; PROVIDED THAT ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE
ISSUING LENDER PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER
DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 365 OR 366 DAYS (AS THE CASE MAY BE) AND SHALL BE PAYABLE FOR THE
ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY).


 


(C)           THE BORROWER AGREES TO PAY TO THE PAYING AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE PAYING AGENT.


 


(D)           IF THE AVERAGE DAILY AGGREGATE PRINCIPAL AMOUNT OF THE LOANS AND
LC EXPOSURE, OUTSTANDING FOR (I) THE PERIOD BEGINNING WITH THE EFFECTIVE DATE
AND ENDING ON SEPTEMBER 30, 2004, (II) ANY CALENDAR QUARTER COMMENCING WITH THE
FOURTH CALENDAR QUARTER OF 2004 AND ENDING ON THE LAST DAY OF THE CALENDAR
QUARTER IMMEDIATELY PRECEDING THE MATURITY DATE OR (III) THE PERIOD BEGINNING ON
AND INCLUDING THE DAY AFTER THE END OF THE CALENDAR QUARTER IMMEDIATELY
PRECEDING THE MATURITY DATE AND ENDING ON THE MATURITY DATE IS IN EXCESS OF 50%
OF THE AVERAGE DAILY COMMITMENTS OF THE LENDERS FOR SUCH CALENDAR QUARTER OR
PERIOD (DISREGARDING FOR THIS PURPOSE ANY TERMINATION OF ANY COMMITMENTS THAT

 

17

--------------------------------------------------------------------------------


 

occurred during or prior to such calendar quarter or period), the Company agrees
to pay to the Paying Agent, for the ratable accounts of the Lenders, a
utilization fee (the “Utilization Fee”) at a rate per annum equal to the
Applicable Utilization Fee Percentage on such average daily aggregate principal
amount outstanding of Loans and LC Exposure during such calendar quarter (or
period), payable in arrears on the third Business Day after the last day of such
calendar quarter (or period).  All Utilization Fees shall be computed on the
basis of a year of 365 days or 366 days (as the case may be) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).


 


(E)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE PAYING AGENT.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

SECTION 2.11.  Interest.

 


(A)           THE LOANS COMPRISING EACH PRIME BORROWING SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO THE PRIME RATE.


 


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR THE INTEREST PERIOD IN
EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN.


 


(C)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT (I) IN THE EVENT OF ANY
REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF A PRIME LOAN
PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT, (II) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO
THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN
SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION AND (III) ALL ACCRUED
INTEREST ON A LOAN SHALL BE PAYABLE UPON TERMINATION OF THE COMMITMENTS
APPLICABLE TO SUCH LOAN AND UPON THE MATURITY DATE.


 


(D)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS OR 366 DAYS (AS THE CASE MAY BE) AND
IN EACH CASE, SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE PRIME RATE OR
EURODOLLAR RATE SHALL BE DETERMINED BY THE PAYING AGENT, AND SUCH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

SECTION 2.12.  Alternate Rate of Interest.    If prior to the commencement of
any Interest Period for a Eurodollar Borrowing, the Paying Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, then the Paying Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Paying Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request by the Borrower requests a Eurodollar
Borrowing, such Borrowing shall be made as a Prime Borrowing.

 

SECTION 2.13.  Increased Costs.    In the event that by reason of any change
after the date of this Agreement in applicable law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration, application or interpretation thereof, or by reason of the
adoption or enactment after the date of this Agreement of any requirement or
directive (whether or not having the force of law) of any Governmental
Authority:

 

18

--------------------------------------------------------------------------------


 


(A)           ANY LENDER SHALL, WITH RESPECT TO THIS AGREEMENT, BE SUBJECT TO
ANY TAX, LEVY, IMPOST, CHARGE, FEE, DUTY, DEDUCTION OR WITHHOLDING OF ANY KIND
WHATSOEVER (OTHER THAN EXCLUDED TAXES); OR


 


(B)           ANY CHANGE SHALL OCCUR IN THE TAXATION OF ANY LENDER WITH RESPECT
TO THE PRINCIPAL OR INTEREST PAYABLE UNDER THIS AGREEMENT (OTHER THAN THE
IMPOSITION OF ANY EXCLUDED TAXES OR ANY CHANGE WHICH AFFECTS SOLELY THE TAXATION
OF THE TOTAL INCOME OF SUCH LENDER); OR


 


(C)           ANY RESERVE OR SIMILAR REQUIREMENTS SHOULD BE IMPOSED ON EITHER
THE COMMITMENTS TO LEND OR THE FOREIGN CLAIMS OF DEPOSITS OF ANY LENDER;


 

and if any of the above-mentioned measures shall result in a material increase
in the cost to such Lender of making or maintaining its Loans or Commitments or
participations in Letters of Credit or a material reduction in the amount of
principal or interest received or receivable by such Lender in respect thereof,
then upon prompt written notification (which shall include the date of
effectiveness of such change, adoption or enactment) and demand being made by
such Lender for such additional cost or reduction, the Borrower shall pay to
such Lender, within 30 days of such demand being made by such Lender, such
additional cost or reduction; provided, however, that the Borrower shall not be
responsible for any such cost or reduction that may accrue to such Lender with
respect to the period between the occurrence of the event which gave rise to
such cost or reduction and the date on which notification is given by such
Lender to the Borrower; and provided, further, that the Borrower shall not be
obligated to pay such Lender any such additional cost or reduction unless such
Lender certifies to the Borrower that at such time such Lender shall be
generally assessing such amounts on a non-discriminatory basis against borrowers
under agreements having provisions similar to this Section; and provided,
further, that any such additional cost or reduction allocated to any Loan or
Commitment shall not exceed the Borrower’s pro rata share of all costs
attributable to all loans or advances or commitments to all borrowers by such
Lender that collectively result in the consequences for which such Lender is to
be compensated by the Borrower. Within 30 days of receipt of such notification,
the Borrower will pay such additional costs as may be applicable to the period
subsequent to notification or prepay in full all Loans to it outstanding under
this Agreement so affected by such additional costs, together with interest and
fees accrued thereon to the date of prepayment in full. Such Lender shall use
reasonable efforts (consistent with its internal policy applied on a
non-discriminatory basis and legal and regulatory restrictions) to designate a
different applicable lending office for the Loans made by it and its Commitments
or to take other appropriate actions if such designation or actions, as the case
may be, will avoid the need for, or reduce the amount of, any increased costs to
the Borrower incurred under this Section, and will not, in the opinion of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.14.  Taxes.

 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) THE PAYING AGENT, THE CO-ADMINISTRATIVE AGENTS OR LENDER (AS
THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

19

--------------------------------------------------------------------------------


 


(C)           THE BORROWER SHALL INDEMNIFY THE PAYING AGENT, CO-ADMINISTRATIVE
AGENTS AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) PAID BY THE PAYING AGENT, CO-ADMINISTRATIVE AGENTS OR SUCH LENDER,
AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER, OR BY THE PAYING AGENT OR
CO-ADMINISTRATIVE AGENTS ON THEIR OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE PAYING AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE PAYING AGENT.


 


(E)           ANY LENDER OR AGENT THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE PAYING AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)            EACH LENDER AND AGENT SHALL USE REASONABLE EFFORTS (CONSISTENT
WITH ITS INTERNAL POLICY APPLIED ON A NON-DISCRIMINATORY BASIS AND LEGAL AND
REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE FOR
THE LOANS MADE BY IT AND ITS COMMITMENTS OR TO TAKE OTHER APPROPRIATE ACTIONS IF
SUCH DESIGNATION OR ACTIONS, AS THE CASE MAY BE, WILL AVOID THE NEED FOR, OR
REDUCE THE AMOUNT OF, ANY PAYMENTS THE BORROWER IS REQUIRED TO MAKE UNDER THIS
SECTION 2.14, AND WILL NOT, IN THE OPINION OF SUCH LENDER OR AGENT, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER OR AGENT.


 

SECTION 2.15.  Payments Generally.

 


(A)           UNLESS OTHERWISE SPECIFIED HEREIN, THE BORROWER SHALL MAKE EACH
PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER (INCLUDING UNDER SECTION 2.13, 2.14,
2.17, OR OTHERWISE) PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN
DUE AND IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM. ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
PAYING AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS
DAY FOR PURPOSES OF CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS SHALL BE
MADE TO THE PAYING AGENT AT ITS OFFICES AT 111 FANNIN STREET, 10TH FLOOR,
HOUSTON, TEXAS 77002, ATTENTION: CLAUDINE GARCIA, LOAN AND AGENCY SERVICES
GROUP, OR AT SUCH OTHER OFFICE IN THE UNITED STATES OF AMERICA AS DIRECTED BY
PAYING AGENT, EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.10(C), 2.13, 2.14,
2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO. THE PAYING
AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY
OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. IF
ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE
FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE
CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION.


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE PAYING AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TO PAY INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES,

 

20

--------------------------------------------------------------------------------


 

and (ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED INTEREST THEREON
THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT
NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED,  SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO
AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(D)           UNLESS THE PAYING AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE TIME ON WHICH ANY PAYMENT FROM THE BORROWER IS DUE TO THE
PAYING AGENT FOR THE ACCOUNT OF THE RELEVANT LENDERS HEREUNDER THAT THE BORROWER
WILL NOT MAKE SUCH PAYMENT, THE PAYING AGENT MAY ASSUME THAT THE BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE RELEVANT LENDERS THE AMOUNT DUE. IN SUCH
EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
RELEVANT LENDERS SEVERALLY AGREES TO REPAY TO THE PAYING AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE PAYING AGENT, AT THE FEDERAL FUNDS
EFFECTIVE RATE.


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05(B) OR 2.15(D), THEN THE PAYING AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE PAYING AGENT FOR THE ACCOUNT OF SUCH LENDER TO
SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID.


 

SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.    If any Lender
requests compensation, or is entitled to payments, under Section 2.13 or Section
2.14 or is affected in the manner described in Section 2.18, or if any Lender
defaults in its obligation to fund Loans hereunder, then the Borrower may, at
its sole expense and effort (in the case of a claim for compensation under, or
payments pursuant to, Section 2.13 or Section 2.14 or in the case of illegality
under Section 2.18) or at the expense and effort of any such defaulting Lender,
upon notice to such Lender and the Paying Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall notify Bank of America (in its
capacity as Co-Administrative

 

21

--------------------------------------------------------------------------------


 

Agent), (ii) the Borrower shall have received the prior written consent of the
Paying Agent, which consent shall not unreasonably be withheld or delayed, (iii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iv) in the case of any such assignment resulting
from a claim for compensation under, or payments pursuant to, Section 2.13 or
Section 2.14 or from illegality under Section 2.18, such assignment will result
in a reduction in such compensation or payments or eliminate the illegality, as
the case may be. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.17.  Break Funding Payments.    In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(b) and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Eurodollar Rate, for such Interest Period, over
(ii) the amount of interest (as reasonably determined by such Lender) that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for deposits from other
banks in the relevant currency in the eurocurrency market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

SECTION 2.18.  Illegality.    Notwithstanding any other provision herein, if the
adoption of or any change in applicable law or regulation or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Prime Loans into Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Prime Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law. If any such conversion or
repayment of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.17. 
If circumstances subsequently change so that any affected Lender shall determine
that it is no longer so affected, such Lender will promptly notify the Borrower
and the Paying Agent, and upon receipt of such notice, the obligations of such
Lender to make or continue Eurodollar Loans or to convert Prime Loans into
Eurodollar Loans shall be reinstated.

 

22

--------------------------------------------------------------------------------


 

ARTICLE III


 


REPRESENTATIONS OF THE BORROWER


 

The Borrower represents for and as to itself as follows:

 


(A)           THE BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, AND THE
BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS, TO OWN
ITS PROPERTIES AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AGREEMENT HAVE BEEN, OR PRIOR TO THE EFFECTIVE DATE WILL BE, DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT AS OF THE EFFECTIVE DATE
OR AS OF ANY BORROWING DATE OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT, VIOLATE ANY PROVISION OF ANY LAW OR
REGULATION, OR CONTRACTUAL OR CORPORATE RESTRICTIONS, BINDING ON THE BORROWER
AND MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(C)           AS OF THE EFFECTIVE DATE, THIS AGREEMENT WILL CONSTITUTE A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT HOWEVER TO (I) THE EXERCISE OF JUDICIAL DISCRETION IN ACCORDANCE
WITH GENERAL PRINCIPLES OF EQUITY AND (II) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
HERETOFORE OR HEREAFTER ENACTED.


 


(D)           THE PROCEEDS OF THE LOANS MADE TO THE BORROWER SHALL NOT BE USED
FOR A PURPOSE WHICH VIOLATES REGULATION U.


 


(E)           AS OF THE DATE HEREOF, NO LITIGATION, INVESTIGATION OR PROCEEDING
OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED BY OR AGAINST THE BORROWER OR ANY
SUBSIDIARY OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES (I) WITH
RESPECT TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (II)
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN
THOSE LITIGATIONS, INVESTIGATIONS OR PROCEEDINGS SET FORTH IN THE REGISTRATION
STATEMENT).


 


(F)            (I) THE COMBINED STATEMENT OF FINANCIAL POSITION OF THE BORROWER
AND ITS COMBINED STATEMENTS OF EARNINGS, STOCKHOLDER’S INTEREST AND CASH FLOWS
AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003 REPORTED ON BY KPMG LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND SET FORTH BEGINNING ON PAGE F-3 OF THE
REGISTRATION STATEMENT, PRESENT FAIRLY (ASSUMING COMPLETION OF THE TRANSACTIONS
DESCRIBED IN NOTE 1 TO SUCH FINANCIAL STATEMENTS), IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD IN ACCORDANCE
WITH GAAP AND (II) SINCE DECEMBER 31, 2003 TO THE DATE HEREOF, OTHER THAN THOSE
DEVELOPMENTS AND EVENTS DESCRIBED IN THE REGISTRATION STATEMENT, THERE HAS BEEN
NO DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE.


 


(G)           THE BORROWER AND EACH OF ITS MATERIAL SUBSIDIARIES IS IN
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF, AND ALL
APPLICABLE RESTRICTIONS IMPOSED BY, ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT
OR ITS PROPERTY, INCLUDING, WITHOUT LIMITATION, STATUTORY INSURANCE
REQUIREMENTS, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.

 

23

--------------------------------------------------------------------------------


 


(H)           THE BORROWER IS NOT (A) AN “INVESTMENT COMPANY” AS DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940 OR (B) A “HOLDING COMPANY” AS DEFINED IN THE
PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


 

ARTICLE IV

 

CONDITIONS


 

SECTION 4.01.  Effective Date.    The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 


(A)           THE CO-ADMINISTRATIVE AGENTS (OR THEIR COUNSEL) SHALL HAVE
RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT
SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
CO-ADMINISTRATIVE AGENTS (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AGREEMENT.


 


(B)           THE CO-ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED A FAVORABLE
WRITTEN OPINION (ADDRESSED TO THE CO-ADMINISTRATIVE AGENTS AND THE LENDERS AND
DATED THE EFFECTIVE DATE) OF IN-HOUSE COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION.


 


(C)           THE CO-ADMINISTRATIVE AGENTS SHALL HAVE RECEIVED SUCH DOCUMENTS
AND CERTIFICATES AS THE CO-ADMINISTRATIVE AGENTS OR THEIR COUNSEL MAY REASONABLY
REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND, IF APPLICABLE, GOOD
STANDING OF THE BORROWER, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER
LEGAL MATTERS RELATING TO THE BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE CO-ADMINISTRATIVE AGENTS
AND THEIR COUNSEL.


 

The Co-Administrative Agents shall notify the Borrower and the relevant Lenders
of the Effective Date, and such notices shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on May 28, 2004 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02.  Each Credit Event.    The obligation of each Lender to make a
Loan or the obligation of the Issuing Lender to issue a Letter of Credit on the
occasion of any Borrowing or any such issuance of a Letter of Credit (as the
case may be) is subject to the satisfaction of the following conditions (or
waiver thereof in accordance with Section 9.02):

 


(A)           THE REPRESENTATIONS OF THE BORROWER SET FORTH IN THIS AGREEMENT
(EXCEPT FOR THE REPRESENTATIONS SET FORTH IN CLAUSES (E) AND (F)(II) OF ARTICLE
III) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF
SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, AS APPLICABLE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

24

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all LC Disbursements shall have been reimbursed and all Letters of Credit
shall have expired or terminated, the Borrower covenants and agrees with the
Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.    The Borrower will
furnish to the Co-Administrative Agents and each Lender:

 


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A COPY
OF THE AUDITED STATEMENT OF FINANCIAL POSITION OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES, AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED
STATEMENTS OF EARNINGS, STOCKHOLDER’S INTEREST AND CASH FLOWS FOR SUCH YEAR,
REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR
QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY KPMG LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;


 


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT NOT LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY
PERIODS OF EACH FISCAL YEAR OF THE BORROWER, THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES, AS AT THE END OF SUCH
QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH
FLOWS FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF
SUCH QUARTER;


 


(C)           OFFICER’S CERTIFICATE.  AT THE TIME OF DELIVERY OF THE FINANCIAL
STATEMENTS PROVIDED FOR IN SECTIONS 5.01(A) AND 5.01(B) ABOVE, A CERTIFICATE OF
THE CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER, (I) DEMONSTRATING
COMPLIANCE WITH THE FINANCIAL COVENANT CONTAINED IN SECTION 6.01 BY CALCULATION
THEREOF AS OF THE END OF EACH SUCH FISCAL PERIOD AND (II) STATING THAT NO
DEFAULT OR EVENT OF DEFAULT BY THE BORROWER EXISTS, OR IF ANY SUCH DEFAULT OR
EVENT OF DEFAULT DOES EXIST, SPECIFYING THE NATURE AND EXTENT THEREOF AND WHAT
ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


 

(d)           Reports.    Promptly upon transmission thereof, copies of any
filings and registrations with, and reports to, the Securities and Exchange
Commission, or any successor agency (other than registration statements on Form
S-8 or its equivalent), and copies of all financial statements, proxy
statements, notices and reports as the Borrower shall send to its shareholders
generally (excluding, in each case, exhibits, schedules or attachments to any of
the foregoing); and

 

(e)           Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, operations, properties
or financial condition of the Borrower or any Subsidiary (including, without
limitation, the annual Statutory Statements of any Material Subsidiary that is
an insurance company), as the Co-Administrative Agents may reasonably request.

 

All financial statements delivered pursuant to this Section shall be complete
and correct in all material respects and shall be prepared in accordance with
GAAP.  Timely filing of all documents referred to in Section 5.01(a), (b) and
(d) above with the Securities and Exchange Commission shall constitute
compliance with this Section 5.01, without any requirement (except as provided
in the next succeeding sentence) for the Borrower to furnish such documents to
any Agent or any Lender. The Borrower agrees to provide hard copies of any
statements required to be delivered pursuant to this Section to any Lender upon
the reasonable request of such Lender made to the Borrower in writing pursuant
to Section 9.01.

 

25

--------------------------------------------------------------------------------


 

SECTION 5.02.  Use of Proceeds.    The proceeds of the Loans made to the
Borrower hereunder will be used for general corporate purposes.

 

SECTION 5.03.  Books and Records; Inspection Rights.    The Borrower will, and
will cause each of its Subsidiaries, to (a) keep proper books of records and
account in which full, true and correct entries, in all material respects, are
made of all dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Co-Administrative Agents or
any Lender, upon any reasonable request with reasonable advance notice, to visit
and inspect during normal business hours its properties, operations and books of
account.

 

SECTION 5.04.  Notices of Defaults.    Within five Business Days after the Chief
Executive Officer, Chief Financial Officer, General Counsel, Treasurer or
Secretary of the Borrower obtains knowledge of any Default, if such Default is
then continuing, the Borrower shall deliver to each Lender a certificate of any
senior officer of the Borrower setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect to such Default.

 

SECTION 5.05.   Existence; Conduct of Business.    The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and the Borrower will continue, and will cause
each Material Subsidiary to continue, to engage in business of the same general
type as now conducted (or proposed to be conducted) by the Borrower and its
Subsidiaries; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or (ii)
the termination of the legal existence of any Subsidiary if the Borrower in good
faith determines that such termination is in the best interest of the Borrower
and is not materially disadvantageous to the Lenders.

 

SECTION 5.06.  Compliance with Laws.    The Borrower will, and will cause each
of its Material Subsidiaries to, comply with all applicable laws, rules,
regulations, and orders of, and all applicable restrictions imposed by, any
Governmental Authority applicable to it or its property, including, without
limitation, statutory insurance requirements, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect with respect
to the Borrower and its Subsidiaries taken as a whole.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Financial Condition Covenant.    The Borrower will not permit
Consolidated Net Worth at the end of any fiscal quarter of the Borrower to be
less than the sum of (i) $6,900,000,000 and (ii) 40% of Consolidated Net Income
for each completed fiscal year of the Borrower ending after the Effective Date
and on or prior to the end of such fiscal quarter (without any deduction for any
fiscal year as to which there is a Consolidated Net Loss).

 

26

--------------------------------------------------------------------------------


 

SECTION 6.02.  Liens.

 

The Borrower will not, and will not permit any Material Subsidiary to, create,
incur, assume or permit to exist any Lien to secure any Indebtedness of the
Borrower or any Material Subsidiary owed to any Person (other than the Borrower
and its Subsidiaries) on any property or asset now owned or hereafter acquired
by it, except:

 


(A)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE DATE HEREOF;


 


(B)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY MATERIAL SUBSIDIARY OR EXISTING ON
ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A MATERIAL SUBSIDIARY AFTER THE
DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A MATERIAL SUBSIDIARY;
PROVIDED THAT SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH
THE ACQUISITION OR SUCH PERSON BECOMING A MATERIAL SUBSIDIARY, AS THE CASE MAY
BE;


 


(C)           ANY LIEN ON MARGIN STOCK WITHIN THE MEANING OF REGULATION U;


 


(D)           LIENS ON PROPERTY OR ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY
THE BORROWER OR ANY MATERIAL SUBSIDIARY; PROVIDED THAT THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH
PROPERTY OR ASSETS;


 


(E)           LIENS SECURING REPAYMENT OF FUNDS ADVANCED TO THE BORROWER AND ITS
SUBSIDIARIES UNDER CUSTODY AGREEMENTS, SECURITIES LENDING ARRANGEMENTS,
SECURITIES CLEARING AGREEMENTS AND SIMILAR ARRANGEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;


 


(F)            LIENS IN CONNECTION WITH ASSET SECURITIZATIONS AND SALE AND
LEASEBACK TRANSACTIONS;


 


(G)           LIENS IN CONNECTION WITH ANY REPURCHASE AGREEMENT, BUY/SELL
AGREEMENT OR SIMILAR AGREEMENT OR INSTRUMENT ON ASSETS OR PROPERTY TRANSFERRED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THEREUNDER, SECURING THE OBLIGATION
OF THE BORROWER OR SUCH SUBSIDIARY TO REPURCHASE OR BUY SUCH ASSETS OR PROPERTY
AS WELL AS ITS OTHER OBLIGATIONS UNDER SUCH REPURCHASE AGREEMENT, BUY/SELL
AGREEMENT OR SIMILAR AGREEMENT OR INSTRUMENT;


 


(H)           LIENS IN FAVOR OF THE FEDERAL HOME LOAN BANK BOARD (THE “FHLBB”)
TO SECURE LOANS MADE BY THE FHLBB TO THE BORROWER OR ANY MATERIAL SUBSIDIARY IN
THE ORDINARY COURSE OF BUSINESS;


 


(I)            LIENS ON ANY REAL PROPERTY SECURING INDEBTEDNESS OF THE BORROWER
OR ANY MATERIAL SUBSIDIARY IN RESPECT OF WHICH (I) THE RECOURSE OF THE HOLDER OF
SUCH INDEBTEDNESS (WHETHER DIRECT OR INDIRECT AND WHETHER CONTINGENT OR
OTHERWISE) UNDER THE INSTRUMENT CREATING THE LIEN OR PROVIDING FOR THE
INDEBTEDNESS SECURED BY THE LIEN IS LIMITED TO SUCH REAL PROPERTY DIRECTLY
SECURING SUCH INDEBTEDNESS AND (II) SUCH HOLDER MAY NOT UNDER THE INSTRUMENT
CREATING THE LIEN OR PROVIDING FOR THE INDEBTEDNESS SECURED BY THE LIEN COLLECT
BY LEVY OF EXECUTION OR OTHERWISE AGAINST ASSETS OR PROPERTY OF THE BORROWER OR
SUCH MATERIAL SUBSIDIARY (OTHER THAN SUCH REAL PROPERTY DIRECTLY SECURING SUCH
INDEBTEDNESS) IF THE BORROWER OR SUCH MATERIAL SUBSIDIARY FAILS TO PAY SUCH
INDEBTEDNESS WHEN DUE AND SUCH HOLDER OBTAINS A JUDGMENT WITH RESPECT THERETO,
EXCEPT FOR RECOURSE OBLIGATIONS THAT ARE CUSTOMARY IN “NON-RECOURSE” REAL ESTATE
TRANSACTIONS;

 

27

--------------------------------------------------------------------------------


 


(J)            LIENS ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR
REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY LIENS PERMITTED BY ANY OF THE
FOREGOING CLAUSES OF THIS SECTION; PROVIDED THAT SUCH INDEBTEDNESS IS NOT
INCREASED AND IS NOT SECURED BY ANY ADDITIONAL PROPERTY OR ASSETS; AND


 


(K)           LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED THEREBY DOES NOT
EXCEED AT THE TIME OF THE INCURRENCE OF ANY SUCH INDEBTEDNESS, THE GREATER OF
(X) $2,000,000,000 OR (Y) 15% OF CONSOLIDATED NET WORTH OF THE BORROWER AND ITS
SUBSIDIARIES, AS REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES DELIVERED PURSUANT TO THIS AGREEMENT.


 

SECTION 6.03.  Fundamental Changes.   The Borrower will not (i) consolidate or
merge with or into any Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets, of the Borrower
and its Subsidiaries, taken as a whole, or any Material Operating Segment in its
entirety, to any other Person; provided that the Borrower may consolidate or
merge with another Person if (A) the Borrower is the corporation surviving such
consolidation or merger and (B) immediately after giving effect to such
consolidation or merger, no Default shall have occurred and be continuing.

 

SECTION 6.04.  Transactions with Affiliates.    The Borrower will not, and will
not permit any Material Subsidiary to, enter into any material transaction,
including the purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any of its Subsidiaries) unless such
transaction either (a) is upon fair and reasonable terms no less favorable to
the Borrower, or such Material Subsidiary, as the case may be, than would be
applicable to a comparable arm’s-length transaction with a Person that is not
such an Affiliate or (b) in the Borrower’s good-faith judgment, could not
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VII


 

EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE;


 


(B)           THE BORROWER SHALL FAIL TO PAY (I) ANY INTEREST ON ANY LOAN OR
(II) ANY FEE PAYABLE UNDER SECTION 2.10, AND SUCH FAILURE SHALL NOT BE CURED
WITHIN FIVE BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF NOTICE OF SUCH
FAILURE FROM THE CO-ADMINISTRATIVE AGENTS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE IN WRITING OR DEEMED MADE BY
THE BORROWER IN THIS AGREEMENT OR ANY AMENDMENT HEREOF OR WAIVER HERETO, OR IN
ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT DELIVERED
PURSUANT TO THIS AGREEMENT OR ANY AMENDMENT HEREOF OR WAIVER HERETO, SHALL PROVE
TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


 


(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN SECTION 5.04 OR 5.05 (WITH RESPECT TO THE BORROWER’S
EXISTENCE) OR IN SECTION 6.01, 6.02 OR 6.03;

 

28

--------------------------------------------------------------------------------


 


(E)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A),
(B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE CO-ADMINISTRATIVE AGENTS OR THE
REQUIRED LENDERS TO THE BORROWER;


 


(F)            THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL FAIL TO MAKE ANY
PAYMENT OF PRINCIPAL OR INTEREST WHEN DUE (OR WITHIN ANY APPLICABLE GRACE
PERIOD) WITH RESPECT TO ANY MATERIAL INDEBTEDNESS, OR A DEFAULT SHALL HAVE
OCCURRED IN RESPECT OF ANY MATERIAL INDEBTEDNESS AND SUCH DEFAULT CAUSES
ACCELERATION THEREOF;


 


(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY MATERIAL SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR (I) 60 DAYS WITH RESPECT TO ANY SUCH
PROCEEDING OR PETITION UNDER ANY FEDERAL OR STATE LAW OR (II) 90 DAYS WITH
RESPECT TO ANY SUCH PROCEEDING OR PETITION UNDER ANY FOREIGN LAW, OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(H)           THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (G) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY
MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY CORPORATE ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(I)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $100,000,000 (TO THE EXTENT NOT PAID OR COVERED BY
INSURANCE) SHALL BE ENTERED BY A COURT OF COMPETENT JURISDICTION AGAINST THE
BORROWER, ANY MATERIAL SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL
REMAIN UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF (I)
60 CONSECUTIVE DAYS WITH RESPECT TO ANY SUCH JUDGMENT ENTERED BY ANY SUCH COURT
LOCATED IN THE UNITED STATES OF AMERICA OR (II) 90 CONSECUTIVE DAYS WITH RESPECT
TO ANY SUCH JUDGMENT ENTERED BY ANY SUCH COURT LOCATED OUTSIDE THE UNITED STATES
OF AMERICA; OR


 


(J)            THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Co-Administrative Agents may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall

 

29

--------------------------------------------------------------------------------


 

automatically terminate and the principal of the Loans of the Borrower then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

THE AGENTS


 

Each of the Lenders hereby irrevocably appoints each of the Co-Administrative
Agents and the Paying Agent as its agents (each, an “Agent”, and together, the
“Agents”) and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

Each of the banks serving as an Agent hereunder shall have the same rights and
powers in its respective capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing by the Required Lenders, and (c)
except as expressly set forth herein, the Agents shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its subsidiaries that is communicated to or
obtained by the banks serving as Agents or any of their Affiliates in any
capacity.  The Agents shall not be liable for any action taken or not taken by
them with the consent or at the request of the Required Lenders or all the
Lenders, as the case may be, or in the absence of its own gross negligence or
willful misconduct.  The Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agents by the
Borrower or a Lender, and the Agents shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the relevant Agent or Agents.

 

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person.  The Agents may rely upon any statement made to
them orally or by telephone and reasonably believed by them to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Agents may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.

 

30

--------------------------------------------------------------------------------


 

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the Agents.  The
Agents or any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agents.

 

Subject to the appointment and acceptance of a successor Agent or Agents as
provided in this paragraph, each of the Agents may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower so long
as no Event of Default exists, to appoint a successor or successors.  If no
successor or successors shall have been so appointed by the Required Lenders
with the written consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent or Agents gives notice of
its resignation, then the retiring Agent or Agents may, on behalf of the
Lenders, appoint a successor Agent or Agents, each of which shall be a bank with
an office in New York, New York and having a combined capital and surplus of at
least $500,000,000, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as an Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
respective duties and obligations hereunder.  The fees payable by the Borrower
to any successor Agent be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s or
Agents’ resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for their respective benefit in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon an
Agent or Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon an Agent or Agents or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

ARTICLE IX


 

MISCELLANEOUS


 

SECTION 9.01.  Notices.   Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment, as follows:

 


(A)           IF TO THE BORROWER, TO IT AT 6620 WEST BROAD STREET, RICHMOND,
VIRGINIA 23230, ATTENTION: TREASURER (TELECOPY NO. (804) 662-7522), E-MAIL:
GARY.PRIZZIA@GE.COM, WITH A COPY TO: GENWORTH FINANCIAL, INC, 6620 WEST BROAD
STREET, RICHMOND, VIRGINIA 23230, ATTENTION: GENERAL COUNSEL (TELECOPY NO. (804)
662-2414), E-MAIL: LEON.RODAY@GE.COM;


 


(B)           IF TO THE CO-ADMINISTRATIVE AGENTS, TO (I) JPMORGAN CHASE BANK,
111 FANNIN STREET, 10TH FLOOR, HOUSTON, TEXAS 77002, ATTENTION: CLAUDINE GARCIA,
LOAN AND AGENCY SERVICES GROUP (TELECOPY NO. (713) 750-2223), EMAIL:
CLAUDINE.Y.GARCIA@JPMORGAN.COM, WITH A COPY TO : JPMORGAN

 

31

--------------------------------------------------------------------------------


 

Chase Bank, 270 Park Avenue, 4th Floor, New York, New York, 10017, Attention:
Heather Lindstrom (Telecopy No. (212) 270-1511), email:
heather.lindstrom@jpmorgan.com and/or (ii) Bank of America, N.A.,  231 S.
LaSalle Street, Chicago, Illinois 60697, Attention: Debra Basler (Telecopy No.
(312) 828-3600), email: debra.basler@bankofamerica.com;


 


(C)           IF TO THE PAYING AGENT, TO IT AT JPMORGAN CHASE BANK, 111 FANNIN
STREET, 10TH FLOOR, HOUSTON, TEXAS 77002, ATTENTION: CLAUDINE GARCIA, LOAN AND
AGENCY SERVICES GROUP (TELECOPY NO. (713) 750-2223), EMAIL:
CLAUDINE.Y.GARCIA@JPMORGAN.COM;


 


(D)           IF TO THE ISSUING LENDER, TO IT AT JPMORGAN CHASE BANK, 111 FANNIN
STREET, 10TH FLOOR, HOUSTON, TEXAS 77002, ATTENTION: CLAUDINE GARCIA, LOAN AND
AGENCY SERVICES GROUP (TELECOPY NO. (713) 750-2223), EMAIL:
CLAUDINE.Y.GARCIA@JPMORGAN.COM; OR


 


(E)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER
OR EMAIL) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any Lender, to the Borrower and the Paying Agent).  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02.  Waivers; Amendments.    Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Co-Administrative Agents with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby or (iv)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder without the prior
written consent of such Agent.

 

SECTION 9.03.  Expenses; Indemnity.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Lead Arrangers, the Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of a single counsel for
the Lead Arrangers and the Agents in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and any amendments, modifications or waivers of the provisions
hereof and (ii) all reasonable out-of-pocket expenses incurred by the Agents or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Agents or any Lender, in connection with the enforcement of its
rights in connection with this Agreement.


 


(B)           THE BORROWER SHALL INDEMNIFY THE LEAD ARRANGERS, THE AGENTS AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”)

 

32

--------------------------------------------------------------------------------


 

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or the performance by the parties hereto
of their respective obligations hereunder, (ii) any Loan or the use of the
proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses have resulted from the gross negligence
or willful misconduct of such Indemnitee.  It is understood and agreed that, to
the extent not precluded by a conflict of interest, each Indemnitee shall
endeavor to work cooperatively with the Borrower with a view toward minimizing
the legal and other expenses associated with any defense and any potential
settlement or judgment.  To the extent reasonably practicable and not
disadvantageous to any Indemnitee, it is anticipated that a single counsel
selected by the Borrower may be used.  Settlement of any claim or litigation
involving any material indemnified amount will require the approvals of the
Borrower (not to be unreasonably withheld) and the relevant Indemnitee (not to
be unreasonably withheld or delayed).


 

SECTION 9.04.  Successors and Assigns.

 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT
SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, THE LEAD
ARRANGERS AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE LEAD ARRANGERS, THE CO-ADMINISTRATIVE AGENTS, THE PAYING AGENT
AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT.


 


(B)           ANY LENDER OTHER THAN ANY CONDUIT LENDER MAY ASSIGN TO ONE OR MORE
ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT); PROVIDED THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER, EACH OF THE BORROWER AND THE PAYING AGENT MUST GIVE ITS
PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) (IT BEING UNDERSTOOD THAT IT SHALL BE REASONABLE FOR THE
BORROWER TO WITHHOLD CONSENT IF THE ASSIGNEE HAS LONG-TERM DEBT RATINGS BELOW
BBB- FROM S&P OR BAA3 FROM MOODY’S OR HAS RATINGS AT SUCH LEVELS BUT IS ON
CREDIT WATCH WITH NEGATIVE IMPLICATIONS AT EITHER S&P OR MOODY’S), (II) THE
ISSUING LENDER MUST GIVE ITS PRIOR CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), (III) BANK OF AMERICA (IN ITS CAPACITY AS
CO-ADMINISTRATIVE AGENT) IS NOTIFIED OF SUCH ASSIGNMENT; (IV) EXCEPT IN THE CASE
OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF AN
ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT, THE AMOUNT OF THE
COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED
AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE PAYING AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
THE BORROWER AND THE PAYING AGENT OTHERWISE CONSENTS, (V) EACH PARTIAL
ASSIGNMENT OF A LENDER’S RIGHTS AND OBLIGATIONS SHALL BE MADE AS AN ASSIGNMENT
OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS,
(VI) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE PAYING
AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION
FEE OF $3,500 PAYABLE BY THE ASSIGNOR OR THE ASSIGNEE, (VII) THE ASSIGNEE, IF IT
SHALL NOT BE A LENDER, SHALL DELIVER TO THE PAYING AGENT AN ADMINISTRATIVE
QUESTIONNAIRE AND (VIII) THE ASSIGNEE, IF APPLICABLE, SHALL, PRIOR TO THE FIRST
DATE ON WHICH INTEREST OR FEES ARE PAYABLE HEREUNDER FOR ITS ACCOUNT, DELIVER TO
THE BORROWER AND THE PAYING AGENT THE DOCUMENTATION DESCRIBED IN SECTION
2.14(E); PROVIDED, FURTHER THAT ANY CONSENT OF THE BORROWER OTHERWISE

 

33

--------------------------------------------------------------------------------


 

required under this paragraph shall not be required if an Event of Default has
occurred and is continuing.  Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.17, and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.  Notwithstanding the foregoing, any Conduit
Lender may assign at any time to its designating Lender hereunder without the
consent of the Borrower or the Paying Agent any or all of the Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this Section 9.04(b).


 


(C)           THE PAYING AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE CO-ADMINISTRATIVE AGENTS AND THE LENDERS MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING
NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(D)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE PAYING AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


 


(E)           ANY LENDER OTHER THAN ANY CONDUIT LENDER MAY, WITHOUT THE CONSENT
OF THE BORROWER OR THE CO-ADMINISTRATIVE AGENTS, SELL PARTICIPATIONS TO ONE OR
MORE BANKS OR OTHER ENTITIES (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) THE BORROWER, THE AGENTS AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02 THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.13, 2.14 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.

 

34

--------------------------------------------------------------------------------


 


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.13 OR 2.14 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.14 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.14 AS THOUGH IT WERE A LENDER.


 


(G)           ANY LENDER OTHER THAN ANY CONDUIT LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY SUCH PLEDGE OR
ASSIGNMENT TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


(H)           EACH OF THE BORROWER, EACH LENDER AND THE CO-ADMINISTRATIVE AGENTS
HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY
STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER;
PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES
TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


 

SECTION 9.05.  Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lead Arrangers
and the Agents (as the case may be) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Co-Administrative Agents and
when the Co-Administrative Agents shall have received and delivered to the
Borrower, counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email with PDF attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.06.  Governing Law; Jurisdiction.

 


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


 


(B)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

35

--------------------------------------------------------------------------------


 

Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement against any
other party or its properties in the courts of any jurisdiction.


 

SECTION 9.07.  Right of Setoff.    If any Loan or Letter of Credit shall have
become due and payable, whether due to maturity, acceleration or otherwise, each
Lender (including for purposes of this Section each of its Affiliates which is a
regulated commercial bank) is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.08.  Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.09.  Confidentiality.    Each of the Co-Administrative Agents and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Co-Administrative Agents or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Co-Administrative Agents or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.10.  Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

36

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

SECTION 9.12.  USA Patriot Act.    Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Richard P. McKenney

 

 

 

Name: Richard P. McKenney

 

 

Title:   Senior Vice President—Chief Financial Officer

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,
individually and as Co-Administrative Agent
and Paying Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

 

Name: Robert Anastasio

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
individually and as Co-Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Debra Basler

 

 

 

Name: Debra Basler

 

 

Title:   Principal

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

[Name of Lender]

 

 

 

 

 

By:

/s/ Neil R. Stein

 

 

 

 

Name: Neil R. Stein

 

 

 

Title:   Group Vice President

 

 

 

 

 

By:

/s/ Michael DeMarco

 

 

 

 

Name: Michael DeMarco

 

 

Title:   Assistant Vice President

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alison A. McGuigan

 

 

 

 

Name: Alison A. McGuigan

 

 

Title:   Associate Director

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP Paribas

 

 

 

 

 

 

 

 

By:

/s/ Phil Truesdala

 

 

 

 

Name: Phil Truesdala

 

 

 

Title:   Director

 

 

 

 

 

By:

/s/ Joshua Landau

 

 

 

 

Name: Joshua Landau

 

 

Title:   Vice President

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

Citigroup North America, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maria G. Hackley

 

 

 

 

Name: Maria G. Hackley

 

 

Title:   Managing Director

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON

 

 

acting through its Cayman Islands Branch

 

 

[Name of Lender]

 

 

 

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

 

Name: Jay Chall

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ Brian T. Caldwell

 

 

 

 

Name: Brian T. Caldwell

 

 

Title:   Director

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

Deutsche Bank AG New York Branch

 

 

[Name of Lender]

 

 

 

 

 

 

 

 

By:

/s/ Thomas A. Foley

 

 

 

 

Name: Thomas A. Foley

 

 

Title:   Director

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

 

[Name of Lender]

 

 

 

 

 

 

 

 

By:

/s/ Belinda Wheeler

 

 

 

 

Name: Belinda Wheeler

 

 

Title:   Vice President

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony C. Valencourt

 

 

 

Name: Anthony C. Valencourt

 

 

Title:   Managing Director

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

KeyBank National Association

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mary K. Young

 

 

 

 

Name: Mary K. Young

 

 

Title:   Vice President

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

Lehman Brothers Bank, FSB

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Taylor

 

 

 

 

Name: Gary T. Taylor

 

 

Title:   Vice President

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

MERRIL LYNCH BANK USA

 

 

 

 

 

 

 

 

By:

/s/ Louis Alder

 

 

 

 

Name: Louis Alder

 

 

Title:   Director

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

 

 

Name: Daniel Twenge

 

 

Title:   Vice President

            Morgan Stanley Bank

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING COPORATION

 

 

 

 

 

 

 

 

By:

/s/ Yasuhiko Imai

 

 

 

 

Name: Yasuhiko Imai

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

SunTrust Bank

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Flatin

 

 

 

 

Name: Mark A. Flatin

 

 

Title:   Director

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

The Bank of New York

 

 

[Name of Lender]

 

 

 

 

 

 

 

 

By:

/s/ Jason Knight

 

 

 

 

Name: Jason Knight

 

 

Title:   Vice President

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

 

By:

/s/ Willfred V. Saint

 

 

 

 

Name: Willfred V. Saint

 

 

Title:   Director

            Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

 

 

Name: Joselin Fernandes

 

 

Title:   Associate Director

            Banking Products Services, US

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation)

 

 

 

 

 

 

 

 

By:

/s/ Jennifer M. Hill

 

 

 

 

Name: Jennifer M. Hill

 

 

Title:   CFO

 

 

 

 

 

 

 

Signature Page to Genworth 5-year Credit Agreement

 

--------------------------------------------------------------------------------
